Citation Nr: 1204498	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial and post-surgery convalescence disability ratings higher than 10 percent for left foot disability, described as residuals of calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis.

2. Entitlement to an initial disability rating higher than 10 percent for right foot disability, described as residuals of calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for left and right foot disabilities, and assigned disability ratings of 10 percent for the left foot disability and 10 percent for the right foot disability.

In May 2011, the Board remanded the claims to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran had left foot and leg surgery at a VA facility on January 6, 2010. In an October 2011 rating decision, the RO granted a temporary 100 percent rating, effective from January 6 through April 30, 2010, for the left foot disability. The RO resumed the 10 percent rating effective May 1, 2010. The RO also granted separate service connected ratings for scars on the left leg and foot, associated with the left foot disability. The RO made service connection effective January 6, 2010, and assigned a 0 percent, noncompensable disability rating. The Veteran did not disagree with that decision.  


FINDINGS OF FACT

1. For the period prior to January 6, 2010, and from May 1, 2010 through June 16, 2011, residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, were manifested by foot pain and diminished endurance that produced no more than moderate disability of the foot.

2. From June 17, 2011, residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis have been manifested by foot pain and diminished endurance that produce moderately severe disability of the foot.

3. For the period prior to June 17, 2011, residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis were manifested by foot pain and diminished endurance that produced no more than moderate disability of the foot.

4. From June 17, 2011, residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis have been manifested by foot pain and diminished endurance that produce moderately severe disability of the foot.


CONCLUSIONS OF LAW

1. For the period prior to January 6, 2010, and from May 1, 2010 through June 16, 2011, the criteria for a disability rating higher than 10 percent for residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

2. Beginning June 17, 2011, the criteria for a 20 percent disability rating residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3. Prior to June 17, 2011, the criteria for a disability rating higher than 10 percent for residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

4. From June 17, 2011, the criteria for a 20 percent disability rating for residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice in a letter issued in January 2009, prior to the decision on appeal, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also informed the Veteran how VA determines disability ratings and effective dates, and the types of information that affects those decisions. The case was last adjudicated in October 2011.

The appeal for higher ratings for left and right foot disabilities, however, arises from the initial award of service connection. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i). Thus, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcript from the March 2011 Travel Board hearing. In addition, the Board's remand instructions have been substantially fulfilled. VA obtained recent VA treatment records. The Veteran had an additional VA examination of his feet. Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument, testifying at a hearing, and reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Feet Disabilities

The Veteran appealed the 10 percent ratings that the RO initially assigned for the disabilities in each foot. Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran received treatment during service for pain in both feet. Clinicians diagnosed stress fractures of bones in each foot. In establishing service connection for disability in each foot, the RO described the disabilities as residuals of stress fractures and plantar fasciitis.

The Rating Schedule addresses musculoskeletal disorders at 38 C.F.R. § 4.71a, and addresses foot injuries at Diagnostic Codes 5276 through 5284. Diagnostic Codes 5276 through 5283 address specific types of foot injuries or disorders; none of those codes addresses stress fractures or plantar fasciitis. Diagnostic Code 5284 addresses other foot injuries, and provides for ratings of 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe. If there is actual loss of use of a foot, a 40 percent rating is to be assigned. 

The RO evaluated the right foot disability under Diagnostic Code 5284 and the left foot disability under Diagnostic Code 5024-5284. Diagnostic Code 5024 is for tenosynovitis, and presumably was applied as comparable to plantar fasciitis. That code provides for evaluation based on limitation of motion of the affected parts, as with degenerative arthritis. The Diagnostic Codes addressing foot disabilities do not provide ratings based on limitation of motion of joints in the feet. 

After service, the Veteran sought VA outpatient treatment in December 2008 for pain in the knees and feet. He reported that he stopped using crutches in October 2008, and that he was not taking medication for pain. He stated that he had worked in construction prior to service. He indicated that he his foot and knee problems kept him from resuming work in construction. He reported that he could not walk barefooted. A podiatrist noted pain on palpation in both heels. There was no evidence of pain on motion of the joints in the feet. X-rays of the feet did not show evidence of fractures. A treating clinician prescribed heel orthotics.

The Veteran had a VA medical examination in January 2009. He reported constant pain in both heels and discomfort in the metatarsal areas of both feet. He stated that pain in the feet worsened with walking barefoot. He stated that he could stand for about 30 minutes and could walk for about a mile. The examiner observed that the Veteran's gait was normal. The feet had no apparent deformities. The Veteran reported pain on palpation of the heels. The examiner found that stress fractures in the feet had resolved, and that the Veteran had bilateral plantar fasciitis, with heel arthralgia.

In January 2009, the RO received an undated letter from a VA physician who treated the Veteran. The physician stated that the Veteran was unable to go back to his regular job in construction, due to pain in both knees and feet.

The claims file contains records of VA podiatry and primary care treatment. Throughout 2009, podiatry notes reflect ongoing pain in the Veteran's heels, and sometimes in other parts of the feet. The Veteran used the prescribed orthotics, and over time clinicians ordered stretching exercises, night splints, and anti-inflammatory medication. The Veteran received steroid injections in his heels in June 2009. In June 2009, the Veteran reported that pain in both heels was present constantly, and varied in severity. The treating clinician noted evidence of pain on palpation of both heels and over the left fifth metatarsal. The clinician found that the feet had full muscle strength, and full ranges of motion in the joints, without pain on motion. In August 2009, the Veteran reported that physical therapy had made his legs stronger, but had not reduced the pain in his feet. In October 2009, a treating clinician noted that the Veteran had a slightly antalgic gait. The Veteran indicated that he had to modify activities of daily living to accommodate the pain and tenderness in his feet. The treating clinician noted gastrocnemius clonus deformity bilaterally. In December 2009, the Veteran reported that he was a full time college student. He indicated that pain in his feet prevented him from doing construction work. He stated that he was able to walk his dog up to a quarter of a mile each day, depending on the level of pain in his feet, but that he was otherwise mostly sedentary.

In January 2010, the Veteran had left foot and leg surgery, plantar fasciotomy and gastrocnemius recession. Over the months following the surgery, he progressed from using crutches and a boot walker to resuming limited and eventually full weightbearing. In May 2010, he was using a left ankle support brace and wearing tennis shoes. He reported an improvement in his plantar fasciitis compared to before the surgery. His left ankle had dorsiflexion to 10 degrees. In June 2010, he indicated that the pain from the surgery was resolved, but that he had some irritation at the lateral aspect of his left foot. He reported doing home exercises, and he wore a left ankle brace. The treating clinician noted no pain on palpation of the left plantar fascia. In September 2010, the Veteran was able to stand on his toes, use stairs, and run. He indicated that his left leg was a little weaker than the right. In October and November 2010, treatment notes continued to reflect chronic bilateral foot pain.

In VA podiatry treatment in January 2011, the Veteran indicated that he could do all of his pre-surgery daily activities without trouble. He was considering undergoing right foot and leg surgery. The treating clinician found that the range of motion of the left ankle and hindfoot were within normal limits. The range of motion of the right ankle and hindfoot were significantly decreased. There was no pain, crepitus, or pain on palpation of the right ankle and foot. In VA primary care in February 2011, the Veteran reported that, after an increase in activity which included bowling and riding a stationary bike, he had increased pain in the left groin, left knee, and left foot. Left foot x-rays showed no acute fracture, and showed a normal arch. The Veteran had a VA orthopedic consultation in March 2011 to address increased pain in both heels and in the left groin and left knee. He received a steroid injection in his left hip.

In the March 2011 Travel Board hearing, the Veteran reported that, since the January 2010 surgery, the range of motion of his left ankle and foot had improved, but the pain in his feet remained as bad as before. He reported that his feet were in chronic pain, and that the pain became worse with activity, including weightbearing of more than five minutes. He stated that his feet hurt more severely after only three minutes of weightbearing if he was barefoot. He indicated that he took pain medications daily, and did stretching exercises for his feet. He stated that with weightbearing and activity he predominantly used his toes and the front part of his feet, attempting to avoid the increased pain from bearing weight on his heels and midfoot. He indicated that he remained seated position when performing exercises for his upper body. He reported that he was a full time student, and noted that his feet problems ruled out construction work such as he had done in the past. He stated that the symptoms in his feet had not improved since 2009.

The Veteran had a VA examination of his feet on June 17, 2011. He reported constant bilateral foot pain that became worse with weightbearing or activity. He related taking analgesics daily. He wore custom-molded shoe inserts prescribed through his VA podiatry treatment. He stated that since January 2010 he had experienced increased mobility, but no decrease in pain. He reported that when he was standing, he had constant pain in his heels and the lateral aspects of feet, which worsened after standing for more than five minutes. He indicated that in any task that required standing, he had to stop and sit down after a few minutes. He stated that it could take two to three hours off his feet for the pain to return to the baseline level. The examiner observed that the Veteran had an antalgic gait. There was evidence of tenderness on palpation and with motion of both heels, the lateral aspects of both feet, and the center portion of the dorsal aspect of the right foot. There were no obvious foot deformities or unusual shoe wear. The feet appeared normal on x-rays. The examiner provided the impression that the stress fractures had resolved, and that there was ongoing bilateral plantar fasciitis.

In VA podiatry treatment in July 2011, the Veteran sought replacement orthotics. He indicated that he had a full schedule, and presently was not consider right foot and leg surgery, despite tightness on the right side. The treating clinician found that the left foot and ankle had normal ranges of motion, with no pain or crepitus. The range of motion of the right ankle and foot were significantly decreased, with no pain, crepitus, or pain on palpation.

In 2008 and 2009, the disorders in each of the Veteran's feet necessitated the use of orthotics, and reduced his endurance for weightbearing, although he reported being able to stand for as long 30 minutes. Pain in the feet with weightbearing made the Veteran unable to return to pre-service work in construction. He was able to undertake more sedentary endeavors, including full time college coursework. The pain and diminished endurance in his feet produced disability levels that were not more than moderate. Therefore, ratings higher than 10 percent for each foot were not warranted during that period.

The Veteran underwent left foot surgery in January 2010, and a temporary 100 percent rating has been assigned for a period of convalescence following that surgery. In May 2010 and for several months thereafter, treatment notes reflect that the Veteran's bilateral plantar fasciitis continued to produce some pain, but did not limit his activities more than they were limited before the surgery. The disability in each foot during that period thus was not more than moderate, and did not warrant ratings higher than 10 percent for each foot.

However, on the June 2011 examination, the examiner's findings of tenderness on palpation of the feet and an antalgic gait were consistent with the Veteran's account of increased left foot pain and that pain in both feet made him unable to remain standing for longer than five minutes. Such limitation of endurance reasonably constitutes moderately severe disability of each foot. The Board therefore grants 20 percent ratings for the disabilities in each foot, effective from June 17, 2011, the date of the VA examination. The greater disability shown from that point does not rise to the level of severe disability in each foot. The evidence indicates that the Veteran is still able to stand and walk for limited durations and distances sufficiently to continue his full time course of study.

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, while the Veteran the Veteran has reported that he can no longer work in construction, his is able to attend classes regularly.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and ratings under that schedule are therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

As a final matter, while the Veteran has indicated that he cannot return to construction work, the Veteran has not claimed that he is unemployable.  The Veteran does not contend and the evidence does not show that he is prevented from gainful sedentary employment due to his bilateral foot disabilities.  Indeed, the fact that the Veteran can attend school full time suggests that sedentary employment is possible.  Accordingly, a claim for unemployability has not been raised by the evidence and no further action pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.





ORDER

Prior to January 6, 2010, and from May 1, 2010 through June 16, 2011, a disability rating higher than 10 percent for residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, is denied. 

From June 17, 2011, a 20 percent disability rating for residuals of left foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Prior to June 17, 2011, a disability rating higher than 10 percent for residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis, is denied.

From June 17, 2011, a 20 percent disability rating for residuals of right foot calcaneal, metatarsal, and metatarsophalangeal stress fractures with plantar fasciitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


